Case 4:18-cv-05393-DMR Document 62-1 Filed 07/12/19 Page 1 of 2




                EXHIBIT A
                                 Case 4:18-cv-05393-DMR Document 62-1 Filed 07/12/19 Page 2 of 2
                                                                                                                                                    17-004612
                     Secretary of State
                     Statement of Information                                   29                51-550                                               FILED
                                                                                                                                                  Secretary of State
                     (California Stock, Agricultural                                                                                              State of California
                     Cooperative and Foreign Corporations)
                                                                                                                                                    JAN 17 2017
IMPORTANT- Read instructions before completing this form.

Fees (Filing plus Disclosure)- $25.00;

Copy Fees - First page $1.00; each attachment page $0.50;
            Certification Fee - $5.00 plus copy fees

1. Corporation Name (Enter the exact name of the corporation as ii is currently recorded with the                                                       ti/=
   California Secretary of State)                                                                                                        This Space For Office Use Only
 VIRGIN AMERICA INC.                                                                                                    2. 7-Digit Secretary of State File Number


                                                                                                                                                  (2846449
3. Business Addresses
a. Street Address ot' Principal Executive Office - Do not list a P.O. Box                                               Clty (no abbreviations)                      State        Zip Code
 555 AIRPORT BLVD, STE 500                                                                                             BURLINGAME                                    CA        94010
b.Mailing Address of Corporation, If different than Item 3a                                                             City (no abbreviations)                      State        Zip Code
 PO BOX 68900-SEAZL                                                                                                    SEATTLE                                       WA        98168
c. Street Address of Principal Califomla Office, if any and if different than Item 3a - Do not list a P.O. Box          City (no abbreviations)                      State        Zip Code
 555 AIRPORT BLVD, STE 500                                                                                              BURLINGAME                                   CA        94010
                                          The Corporation is required to list all three of the officers set forth below. An additional title for the Chief Executive Officer and Chief
4. Officers                               Financial Officer may be added; however, the preprinted titles on this form must not be altered.
a. Chief Executive Officer/                 First Name                           I Middle Name                                I Last Name                                               I Suffix
                                            BENITO                                                                                 MINICUCCI
  Address
                                                                                                                      Ii~A~~~eviations)                          I State I Zip Code
  19300 INTERNATIONAL BLVD                                                                                                                                           WA            98188
b. Secretary                                First Name
                                                                                 I_  ~~die Name                             I Last Name                                                 I Suffix
                         --- -   ----SHANNON
                                      ·---                                                          - - --- --- --
                                                                                                                                   ALBERTS         -----
  Address                                                                                                            --]-scil$Tt~eviatio~s)                      I State I Zip Code
  19300 INTERNATIONAL BLVD                                                                                                                                           WA           98188
c. Chief Flnanclal Officer!                 First Name
                                            BRANDON
                                           · - - - --------
                                                                               j     Middle Name

                                                                                                  --- --              I --
                                                                                                                             _I_ Last Name
                                                                                                                                   PEDERSEN        -~ ___ -~ _                          I S"1fix
  Address
  19300 INTERNATIONAL BLVD
                                                                                              "

                                                                                                                        City {no abbreviations)                 -i   State   T    Zip Code
                                                                                                                       SEATTLE                                       WA            98188
                                          California Stock and Agricultural Cooperative Corporations ONLY: Item Sa: At least one name and address must be listed. If the
5. Oirector(s)                            Corporation has additional directors, enter the name{s) and addresses on Form Sl-550A (see instructions).
a. First Name
                                                                                                                              l ~tDEN
                                                                                     Middle Name
                                                                                                                                                                                        I
                                                                                 I
  BRADLEY                                                                                                                                                                                    Suffi~---- _
   Address                                                                                                            ls~-1-jr·•o-~-~-,-.,-;a_u_o,-,-)-------I•-~-,a-:-~I~-i~-~-~~~--
 19300 INTERNATIONAL BLVD
b. Number of Vacancies on the Board of Directors, if any    j
6. Agent for Service of                   Item Sa and 6b: If the agent is an Individual, the agent must reside in California and ttem 6a and 6b must be completed with the
                                          agent's name and California address. Item 6c: If the agent is a California Registered Corporate Agent, a current agent registration
    Process                               certificate must be on file with the California Secretary of State and Item 6c must be completed (leave Item 6a-6b blank).
a. California Agent's First Name (if agent is not a corporation)                   I Middle Name                                  I Last Name                                           I S"1fix
b. Street Address (if agent is not a corporation)- Do not 11st a P.O. Box                                             I City (no abbreviations)                  I State      I   Zip Code
                                                                                                                                                                     CA
c. California Registered Corporate Agent's Name (if agent is a corporation) - Do not complete item 6a or 6b
 CT CORPORATION SYSTEM                                                                                                                                                       Col bo'1C!h
7. Type of Business
Describe the type of business or services of the Corporation
 COMMERCTAL AIRLINE
8. The Information contained herein, including in any attachments, is true and correct.

  1/3/2017                          SHANNON K.ALBERTS                                                                      SECRETARY
  Date                              Type or Print Name of Person Completing the Form                                      Title                          Signature
  SJ-550 (REV 11 /2016)                                                                                                                                2016 California Secretary of State
                                                                                                                                                         www.sos.ca.gov/business/be
